                 Case 2:21-mj-30298-DUTY ECF No. 1, PageID.1
                                              AUSA:            Filed 06/14/21 Telephone:
                                                      Andrea Hutting            Page 1 of   6 226-9100
                                                                                         (313)
AO 91 (Rev. ) Criminal Complaint            Special Agent:         Matthew Grams                Telephone: (313) 670-1484

                                        UNITED STATES DISTRICT COURT
                                                              for the
                                                Eastern District of Michigan

United States of America
   v.
Marci Clem                                                               Case No.       2:21-mj-30298
                                                                                        Judge: Unassigned,
                                                                                        Filed: 06-14-2021




                                                  CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

         On or about the date(s) of               January 26, 2021               in the county of            Jackson          in the
       Eastern           District of       Michigan       , the defendant(s) violated:
                  Code Section                                           Offense Description
U.S.C. § Section 841(a)(1)                            Possession with intent to distribute methamphetamine




         This criminal complaint is based on these facts:
See attached affidavit




     Continued on the attached sheet.
                                                                                         Complainant’s signature

                                                                     Matthew Grams, Special Agent, DEA
                                                                                          Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV


Date: June 14, 2021                                                                         Judge’s signature

City and state: Detroit, Michigan                                    Hon. Patrica T. Morris, United States Magistrate Judge
                                                                                          Printed name and title
Case 2:21-mj-30298-DUTY ECF No. 1, PageID.2 Filed 06/14/21 Page 2 of 6




             AFFIDAVIT IN SUPPORT OF COMPLAINT

      I, Matthew Grams, being sworn, depose and state the following:
                            INTRODUCTION
      1.     This affidavit is in support of a criminal complaint charging

Marci CLEM with possession with intent to distribute methamphetamine in

violation of Title 21, United States Code, Section 841(a)(1).

      2.     I   am   a   Special    Agent        with   the   Drug   Enforcement

Administration (DEA) and have been so employed since October 2016 and

was previously employed as a law enforcement officer since 2005. I have

participated in numerous investigations involving violations of federal and

state narcotic and money laundering laws. I have attended schools and has

been instructed in many aspects of narcotics investigations and am familiar

with the narcotics laws promulgated under Title 21 of the United States

Code.

      3.    I make this affidavit based on my participation in this

investigation, as well as information received from other law enforcement

officials and/or their reports and records. The information outlined herein is

provided for the limited purpose of establishing probable cause and does not

contain all information known to law enforcement pertaining to this

investigation. As set forth in more detail below, this investigation has shown

that Marci CLEM was arrested in January 2021 in the Eastern District of
                                    Page 1 of 5
Case 2:21-mj-30298-DUTY ECF No. 1, PageID.3 Filed 06/14/21 Page 3 of 6




Michigan with methamphetamine that she admitted she intended to further

distribute in violation of Title 21, United States Code, Section 841(a)(1).

                             PROBABLE CAUSE
       4.       On January 26, 2021, at approximately 3:30 PM, Jackson

Narcotics Enforcement Team (JNET) investigators observed Marci CLEM

exit a residence in Jackson, Michigan where they were conducting

surveillance.

       5.       CLEM then entered the driver’s seat of the 2020 Dodge Ram

rental vehicle. She was the only occupant. At this time, JNET investigators

were aware that CLEM had a suspended driver’s license and numerous

warrants for her arrest. While CLEM was driving JNET investigators

observed CLEM commit numerous traffic violations. Based upon the traffic

violations, her arrest warrants, and suspended driver’s license, JNET

investigators requested the Michigan State Police (MSP) stop CLEM.

       6.       An MSP Trooper conducted a traffic stop of the vehicle on I-94

near Kalmbach Road in Washtenaw County. CLEM provided the MSP

Trooper a fake identification card for Kyda Jo Mattson. CLEM was arrested

and put in the patrol vehicle. MSP Troopers impounded the rental vehicle

and conducted an inventory search of the vehicle. During the search

Troopers located approximately 165 gross grams of suspected


                                    Page 2 of 5
Case 2:21-mj-30298-DUTY ECF No. 1, PageID.4 Filed 06/14/21 Page 4 of 6




methamphetamine, two digital scales, and packaging material inside a bag

on the front passenger seat. Troopers also located drug ledgers in the center

console. I know from experience that the amount of methamphetamine

possessed by CLEM to be significantly more than a person would possess

for personal use. Moreover, digital scales are common paraphernalia used by

drug dealers to weigh out their narcotics for sales.

       7.    JNET investigators reviewed the drug ledgers seized during the

incident. There were numerous lists of names (that I replaced for XX for this

affidavit) with amounts owed. One-line states “XX owed $200 & he bought

a zip gave me $800 fronted a quarter”. On the side of one of the ledgers is

written “Marci Jo Clem.” All but one of the pages appears to list what is

owed to CLEM; however, on one page, there is a list outlining money owed

by CLEM where it is written “I owe XX $800 + 68G”, “I owe XX $4000”,

and “XX – 270 left I took 66Gs. 270 + 66 + 336G (12z)”. I know from prior

training and experience regarding drug trafficking nomenclature that a “zip”

is slang for an ounce, a “quarter” is slang for a quarter ounce and a “G” is

slang for a gram. I also know “fronting” is a common practice where

traffickers provide drugs up front to customers with the expectation of

receiving payment later.




                                   Page 3 of 5
Case 2:21-mj-30298-DUTY ECF No. 1, PageID.5 Filed 06/14/21 Page 5 of 6




      8.    JNET investigators later advised CLEM of her Miranda rights

and conducted an interview. During the interview, CLEM admitted to selling

methamphetamine. CLEM stated that she was on her way to Ann Arbor to

sell the methamphetamine the Troopers seized when she was pulled over.

CLEM lied about the address investigators saw her depart from and about

the length of time she had the Ram rental vehicle. JNET investigators field

tested the methamphetamine utilizing the TruNarc test kit, which tested

positive. The suspected methamphetamine seized during the traffic stop was

analyzed and tested at the DEA North Central Laboratory. Testing and

analysis finalized on June 11, 2021, confirmed the substance seized was

approximately 156 net grams of 100% (+/- 6%) pure methamphetamine

hydrochloride.




                                 Page 4 of 5
Case 2:21-mj-30298-DUTY ECF No. 1, PageID.6 Filed 06/14/21 Page 6 of 6




                                 CONCLUSION

      9.    Based on the above, probable cause exists to show that Marci

CLEM possessed with intent to distribute methamphetamine in violation of

Title 21, United States Code, Section 841(a)(1).




                                      _____________________________
                                      Matthew Grams
                                      Special Agent
                                      Drug Enforcement Administration




Subscribed and sworn to before me
or by reliable electronic means.


_______________________________
Patricia T. Morris
United States Magistrate Judge




                                 Page 5 of 5
